DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11, and 12 of U.S. Patent No. 11,402,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 2 does not include the pigment, however, the specification of the patent states that a colorant, that includes a pigment, is included and the motivation for adding the colorant to be because it allows for the control of the shape and resolution of the circuit (column 16 lines 40-49).

Claims 1, 9, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 9 of U.S. Patent No. 10,627,716. Although the claims at issue are not identical, they are not patentably distinct from each other because because the patent claim 2 does not include the pigment, however, the specification of the patent states that a colorant, that includes a pigment, is included and the motivation for adding the colorant to be because it allows for the control of the shape and resolution of the circuit (column 16 lines 38-43).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gondaira et al (US 10,627,716).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claims 1, 7, and 8, Gondaira teaches a photosensitive resin (abstract) that contains a prepolymer having a carboxyl group and an ethylenically unsaturated group, a photopolymerization initiator and a thermosetting agent (abstract).  Gondaira teaches the thermosetting agent to be the following compound:

    PNG
    media_image1.png
    62
    259
    media_image1.png
    Greyscale

(column 4, lines 7-14) wherein

    PNG
    media_image2.png
    208
    260
    media_image2.png
    Greyscale

(column 4, lines 15-32).  Gondaira further teaches the composition to include a colorant that includes a pigment (column 16, lines 37-43).
Gondaira is silent on the maximum transmittance at the claimed wavelength and the claimed thickness.
However, the transmittance of the composition when cured is largely dependent on the compounds in the composition.  Because the art teaches the claimed compounds, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the maximum transmittance at the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claims 2 and 3, Gondaira is silent on the brightness of the composition.
However, the brightness of the composition when cured is largely dependent on the compounds in the composition.  Because the art teaches the claimed compounds, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the brightness at the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 5, Gondaira teaches the pigment to include a yellow pigment or blue pigment (column 16, lines 50-54).
With regards to claim 6, Gondaira teaches the amount of the pigment to be from 0.2 to 3 parts by mass in solid content with respect to 100 parts of the prepolymer (column 17, lines 7-15).
With regards to claims 9 and 10, Gondaira teaches the composition to be used to form a solder resist film (title and abstract).
With regards to claims 11 and 12, Gondaira teaches the composition to be used in a flexible printed circuit and image display device (title) having an insulating layer, a wiring pattern made of a conductive material and provided on the insulating layer, and a solder resist layer provided on the wiring pattern wherein the solder resist layer is formed using the photosensitive resin as described above (column 4, lines 45-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al (JP 2013-137573) in view of Takahashi et al (WO 2016/060411) with US 2018/0094095 used for translation purposes.
With regards to claims 1, 7, and 8, Shibazaki teaches a photosensitive resin (title) that contains a colorant (0009), a carboxylic acid containing resin (0009), and a photoinitiator (0054).  Shibazaki teaches the carboxylic acid containing resin to further include an ethylenically unsaturated double bond (0035).
Shibazaki does not teach the addition of the claimed thermosetting agent.
Takahashi teaches a modified polycarbodiimide compound (abstract) having the following structure:

    PNG
    media_image3.png
    76
    137
    media_image3.png
    Greyscale

(0015).
Shibazaki and Takahashi are silent on the maximum transmittance at the claimed wavelength and the claimed thickness.
However, the transmittance of the composition when cured is largely dependent on the compounds in the composition.  Because the art teaches the claimed compounds, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components, the claimed physical properties relating to the maximum transmittance at the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 4, Shibazaki teaches the pigment to include pigment violet 29 (0019).
With regards to claim 5, Shibazaki teaches the composition to include a blue pigment (0022), a green pigment (0025), and a yellow pigment (0027).
With regards to claim 6, Shibazaki teaches the amount of pigment to be 1.3 parts per 100 parts solid (0075 and table 1 example 7).
With regards to claims 9 and 10, Shibazaki teaches the composition to be used for a solder resist pattern (0076).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763